Kelly, J. (dissenting):
I dissent and vote to reverse the judgment of conviction and for a new trial upon the ground that there was no evidence of a contract by the defendant to furnish heat to the tenants. In my opinion the provision of the Sanitary Code, section 225,* that the mere presence in the premises of a furnace, boiler or apparatus is evidence of such contract, is unconstitutional, unreasonable and insufficient to justify conviction of a crime.

See Code of Ordinances of City of New York, chap. 20, § 225.— [Rep.